Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s reply to the previous Office action, dated September 9, 2021, has been received. By way of this reply, Applicant has amended claim 12. 
	Claims 1-4, 10-22, and 24-28 are therefore under examination.
	The rejections of record can be found in the previous Office action, dated June 29, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendment to claim 12 has addressed this issue, and this rejection is hereby withdrawn.

Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Applicant asserts that the populations of remnant tumor infiltrating lymphocytes (rTILs), when compared to emergent tumor infiltrating lymphocytes (eTILs), have distinct phenotypes of T cell exhaustion marker expression, distinct patterns of gene expression, glucose metabolism, and interferon gamma expression which distinguish the two types of cells.
Applicant's arguments have been considered but are not found to be persuasive.
Applicant's Figure 3 shows that expression of the T cell exhaustion markers Tim3, LAG3, PD1, CD69, and CD57 varies between the populations of rTILs and eTILs, and that the expression levels between the two populations are capable of overlap. Because of this, it is unclear as to exactly what properties distinguish an rTIL from an eTIL, save for the method in which they are produced which, as stated in the previous Office action, does not render a product patentable. Similarly, the gene expression profiles between the two populations of cells do not conclusively distinguish a specific physical property between rTILs and eTILs. It is further noted that Dudley (cited in the previous Office action) teaches that tumor infiltrating lymphocyte cultures derived from a single tumor exhibit significant phenotypic diversity (page 338, left column, second paragraph).
Applicant's specification does not describe any means to conclusively distinguish an rTIL from an eTIL. Applicant's specification does not describe any purification step which would separate rTILs from eTILs. Applicant's specification does not describe how a population of rTILs may be determined to be "substantially free" of eTILs, or even what the term "substantially free" entails. The skilled artisan would not be able to ascertain the ratios of rTILs to eTILs without this information. For these reasons, the metes and bounds of the claims are not defined.
maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudley (cited in previous Office action).
Applicant asserts that Dudley does not teach the step of isolating tumor infiltrating lymphocytes from tumor remnants following digestion, and that a skilled artisan would not be motivated to adapt or modify the teachings of Dudley to arrive at the claimed invention.
Applicant's arguments have been considered but are not found to be persuasive.
As stated supra, Applicant's specification does not describe any means to conclusively distinguish an rTIL from an eTIL, or any specific physical property that would allow the ordinary artisan to distinguish between rTILs and eTILs. 
The properties and uses of TILs were known in the art according to Dudley (for example, page 332, right column). Furthermore, tumor infiltrating lymphocyte cultures derived from a single tumor exhibit significant phenotypic diversity (page 338, left column, second paragraph).
Claim 1 as written defines rTILs only by methods of making the product. As stated in the previous Office action dated June 29, 2021, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The rTILs which are instantly claimed are structurally and functionally identical to TILs which have been previously described and derived in the prior art. Claims 12-16 further characterize the process itself, and as such, absent evidence from Applicant that these steps result in a materially different product, these steps do not distinguish the product from the prior art.
This rejection is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-4, 10-22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley in view of Prieto, Sarniak, Maeurer, and Parkhurst (all references cited in previous Office action).
Applicant argues that the cited Prieto, Sarniak, Maeurer, and Parkhurst references do not remedy the deficiencies of Dudley previously raised. This argument is not found persuasive for reason described supra.
This rejection is therefore maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 12-22, 24-28 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/462,056 and 17/141,454 (reference applications).
Applicant has deferred addressing these provisional rejections at this stage of the prosecution. This rejection is therefore maintained.

Applicant argues that the reference patents do not teach or suggest the method of generating the rTILs of the instant claim 1.
Applicant's arguments have been considered but are not found to be persuasive.
The claimed TILs of the instant invention are not patentably distinguishable from the TILs made by the reference patent claims, for reasons described supra. The use of such TILs would naturally anticipate the TILs themselves.
This rejection is therefore maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PETER JOHANSEN/            Examiner, Art Unit 1644              


/SHARON X WEN/            Primary Examiner, Art Unit 1644